Citation Nr: 1111945	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-25 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for kidney cancer (to include as secondary to herbicides and/or service-connected diabetes mellitus).

2. Entitlement to service connection for colon cancer (to include as secondary to herbicides and/or service-connected diabetes mellitus).

3. Entitlement to a rating in excess of 10 percent for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Kathleen L. Day, Attorney at Law


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to July 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2004 and November 2009 rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of service connection for kidney and colon cancer and granted service connection for diabetic retinopathy rated 10 percent, effective December 6, 2006.  An interim rating decision found clear and unmistakable error and assigned an effective date for the award of December 6, 2004.  The Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in February 2010.


FINDINGS OF FACT

1. Kidney cancer was neither manifested in service nor in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current kidney cancer is related to his service (to include presumed exposure to herbicide), or was caused or aggravated by service-connected diabetes mellitus.  

2. Colon cancer was neither manifested in service nor in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current colon cancer is related to his service (to include presumed exposure to herbicide), or was caused or aggravated by service-connected diabetes mellitus.  

3. Throughout the appeal period the Veteran's distance corrected visual acuity has been manifested by impairment no greater than 20/20-2 in the right eye and 20/50 in the left eye; field loss, pain, rest-requirements, or episodic incapacity were not shown.  


CONCLUSIONS OF LAW

1. Service connection for kidney cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2. Service connection for colon cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3. A rating in excess of 10 percent for diabetic retinopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, Diagnostic Code (Code) 6006 (effective December 10, 2008), 4.84a, Codes 6006, 6077-6079 (as in effect prior to December 10, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	Kidney and Colon Cancers

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision, November 2007 and May 2009 letters provided certain essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The letters explained the evidence necessary to substantiate his claims (including based on herbicide exposure and secondary service connection theories of entitlement), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  An August 2009 supplemental statement of the case (SSOC) readjudicated the matters after the Veteran and his representative had the opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

As there is no competent evidence that the Veteran's current kidney and colon cancers may be related to service (to include presumed herbicide exposure therein), the "low threshold" standard as to when an examination to secure direct nexus opinions is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).

	Diabetic retinopathy

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for two VA examinations in September 2009.  The examinations are adequate as they considered the evidence of record and the reported history of the Veteran, were based on examinations of the Veteran, and noted pertinent history and all physical findings necessary for a proper determination in the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  
 
The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

	Kidney and Colon Cancer

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For certain chronic diseases (including malignant tumors) service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for malignant tumors). 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in February 1961 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.
Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).

If a veteran were exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and AL amyloidosis.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 74 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which he has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (June 3, 1994); Notice, 61 Fed. Reg. 41,442 (Aug. 8, 1996); Notice, 64 Fed. Reg. 59,232 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 (June 12, 2007); Notice, 75 Fed. Reg. 32, 540 (June 8, 2010).

A January 1998 private treatment record notes that the Veteran had diagnoses of left kidney renal cell carcinoma and sigmoid colon and rectum carcinoma.  

In a January 2005 statement the Veteran noted that he was diagnosed with type II diabetes in 1996 and that approximately two years later in 1998 he was diagnosed with cancers of the left kidney and large intestine.  He summarized that he believed that there was a link between the diabetes and the type of cancers he had and that they were secondary to diabetes.  

On August 2009, the Veteran was afforded VA examination by a Physician with expertise in General Surgery for the purpose of determining the etiology of his renal and colon cancer, and specifically whether it could be related to his service-connected diabetes.  Following the August 2009 VA examination the diagnoses were carcinoma of the colon and renal cell cancer of the kidney.  The examiner opined that the Veteran's diabetes would probably not have caused his renal cancer, that renal cancer caused renal insufficiency and metastasized to his colon and lung, and that it did not appear that the diabetes was responsible for the Veteran's renal conditions.

The August 2009 examiner further opined that the Veteran's conditions were not caused or aggravated by diabetes because diabetes is metabolic disease involving carbohydrate and sugar metabolism controlled by the pancreas and that it has no relationship to the kidneys or colon.    

A January 2010 VA outpatient treatment record "Problem List" notes diagnoses of 
renal cell carcinoma and colon carcinoma.  

A March 2010 VA outpatient treatment record notes that the Veteran had an interim history of renal cell cancer approximately 13 years ago and that he was status post chemotherapy and radiation for primary colon cancer.  

The Veteran's service personnel (201) file shows that he served in Vietnam.  Thus, he is presumed to have been exposed to herbicides.  However, as noted above, kidney and colon cancers are not among the conditions for which presumptive service connection is available based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (e).  Therefore, service connection for these disabilities on a presumptive basis is not warranted.

Service connection may still be established on the basis of herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991).  Notably, there is no competent evidence of record that suggests that the Veteran's cancers may be related to his presumed exposure to herbicides in service.    

The Veteran's lay statements as to a nexus between his presumed exposure to herbicides and his kidney and colon cancers have been considered, but the Board finds that these are not competent lay evidence of a nexus.  

Competent medical evidence is not always required when the determinative issue is a medical nexus and that the Veteran is competent to provide lay evidence as to observation of his symptoms and nexus evidence.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  Although the Veteran is a Registered Nurse, he has not been shown to have the requisite medical knowledge to answer the question of whether his kidney and colon cancers are related to remote presumed herbicide exposure in service as that is a complex medical question that requires medical skill, knowledge, expertise and training including: knowledge of the etiology of disease; review of current clinical findings and interpretation of diagnostic studies; and correlation with past medical records and reported history.  Accordingly, the matter of a nexus between the Veterans's currently diagnosed cancers and his military service is not subject to resolution through lay observation or through the medical knowledge of a Registered Nurse.  Compare Barr, 21 Vet. App. at 308-309 (concluding that lay testimony is competent to establish the presence of varicose veins) with Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and Jandreau, 492 F.3d at 1377, n.4 (indicating that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  On the other hand, the Board finds that the VA surgeon who had examined the Veteran in August 2009 had the medical expertise to answer such a question.  

It is neither shown in the Veteran's STRs nor alleged that kidney and/or colon cancer were manifested in service, and there is similarly no evidence or allegation that such cancers were manifested in the first year following the Veteran's discharge from active duty.  Consequently, service connection for the disabilities on the basis that they became manifest in service and persisted, or on a presumptive basis (for malignant tumors under 38 U.S.C.A. § 1112) is not warranted.  

Despite evidence of current diagnoses, service connection or kidney and colon cancer on a direct basis cannot be granted as there is no medical or other evidence showing that his cancers are or may be related to service, to include his presumed exposure to herbicides.

As noted above, the Veteran also alleges that his kidney and colon cancers are related to his service-connected diabetes mellitus, due to the proximity of his diagnoses of diabetes mellitus in 1996 and his cancer in 1998.  The record reflects that the Veteran was diagnosed with kidney and colon cancers (on VA examination) and service connection is in effect for diabetes mellitus.  What remains necessary to establish secondary service connection for the kidney and colon cancers is competent evidence that establishes that such disabilities were either (a) caused by or (b) aggravated by the service-connected diabetes mellitus.

The opinion of the August 2009 VA examiner was that the Veteran's kidney and colon cancers were not caused or aggravated by diabetes because diabetes is metabolic disease involving carbohydrate and sugar metabolism controlled by the pancreas and that it has no relationship to the kidneys or colon.  As there is no competent evidence to the contrary, the Board finds no reason to question the opinion.  For the same reasons noted above the Board finds that the Veteran, even in his status as a Registered Nurse, is not competent to opine that this kidney and colon cancers were caused or aggravated by his diabetes mellitus.  Accordingly, secondary service connection for kidney and colon cancers is not warranted.  

In summary, to establish service connection for kidney and/or colon cancers, the Veteran must show that the diseases are somehow related to his active service.  Kidney and colon cancers are not enumerated diseases under 38 C.F.R. §§ 3.307 or 38 C.F.R. § 3.309(e); there is no competent evidence of record that such cancers were manifested within the Veteran's first post-service year or that indicates that such disabilities are related either to his active service generally or to presumed herbicide exposure therein; and the competent evidence is against a finding that the Veteran's kidney and colon cancers were caused or aggravated by his service-connected diabetes mellitus.  Accordingly, service connection for kidney and colon cancers on presumptive (for malignant tumors and herbicide exposure respectively), direct, or secondary bases is not warranted.  

The preponderance of the evidence is against the Veteran's claim on all theories of entitlement.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

	Diabetic Retinopathy

The Veteran filed his claim of service connection for retinopathy on December 6, 2004.  As noted above he was granted service connection for diabetic retinopathy rated 10 percent, effective December 6, 2006 (later assigned an effective date for the award of December 6, 2004).  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. §§ 4.75-4.79).  The Veteran's claim was received December 6, 2004; he is entitled to a rating under either the prior or any revised criteria (if such are more favorable) (from their effective dates).  See  VAOGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).
      Prior rating criteria

Under the prior rating criteria, diabetic retinopathy is rated analogous to chronic retinitis under Code 6006 which provides for a rating from 0 to 100 percent based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining a minimum 10 percent additional rating during active pathology.  There is to be a minimum rating of 10 percent during active pathology.  38 C.F.R. § 4.84a, Code 6006 (as in effect prior to December 10, 2008).  

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Codes 6078, 6079 (as in effect prior to December 10, 2008).  

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Codes 6077, 6078 (as in effect prior to December 10, 2008).  

      Revised Criteria

Under the revised criteria, effective from December 10, 2008, retinopathy under Code 6006 is rated under a General Rating Formula (General Formula), based on visual impairment or incapacitating episodes.  For a 10 percent compensable rating to be warranted for impairment of central visual acuity, corrected visual acuity must be 20/50 in one eye and either 20/50 or 20/40 in the other eye; or 20/70 in one eye and 20/40 in the other eye.  A 20 percent rating is warranted where corrected visual acuity is 20/70 in one eye and 20/50 in the other eye.  A 30 percent rating is warranted for corrected visual acuity of 20/70 bilaterally.  38 C.F.R. § 4.79 (effective December 10, 2008).   

As to visual acuity, the best distance vision after the best correction will be the basis for rating.  38 C.F.R. § 4.76.  

Under the General Formula, for a 10 percent compensable rating the Veteran must have incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted when there are episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79 (effective December 10, 2008).  

A September 2009 VA outpatient treatment record notes that the Veteran had visual 
acuity of 20/20-2 in the right eye and 20/40 in the left eye.  A later record in that month notes that that the Veteran had visual acuity of 20/25 in the right eye and 20/50 in the left eye.

On September 2009 VA examination the Veteran reported that he was diagnosed with diabetes mellitus in 1996 and that his vision had decreased in the past two years.  The examiner noted that diabetic retinopathy had its onset two years prior.  The Veteran's symptoms were bilateral vision blurring.  He reported no incapacitating periods due to eye disease.  His visual acuity was not worse than 5/200.  His visual acuity was:


Distance
Near
Acuity
Uncorrected
Corrected
Uncorrected
Corrected
Right
20/25-2
20/20-2
20/50
20/20-2
Left
20/30-2
20/40
20/70
20/40

The Veteran reported that he was employed as a nurse, lost less than a week of work in the year prior, and had significant effects on his occupation of vision difficulty.  The diagnosis was advanced diabetic retinopathy of both eyes.  

An October 2009 VA outpatient treatment record notes that the Veteran had visual 
acuity of 20/20-1 in the right eye and 20/25-2+2 in the left eye.

An April 2010 VA outpatient treatment record notes that the Veteran had visual acuity of 20/25-3 in the right eye and 20/25-1 in the left eye.

Throughout the appeal period the Veteran's corrected visual acuity has not resulted in impairment that meets or approximates a compensable rating.  Visual field loss, pain, rest-requirements, or episodic incapacity have been neither shown nor alleged.  Accordingly, a rating in excess of 10 percent is not warranted at any time during the appeal period either under the pre-October 10, 2008 or revised criteria.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to diabetic retinopathy that are not encompassed by the rating assigned.  The functional impairment shown (decreased visual acuity) is encompassed by the criteria for the schedular rating assigned.  38 C.F.R. § 4.79 (effective December 10, 2008), 4.84a (as in effect prior to December 10, 2008). Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran works as a registered nurse and has not alleged unemployability due to his service-connected diabetic retinopathy, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

Service connection for kidney cancer is denied

Service connection for colon cancer is denied.

A rating in excess of 10 percent for diabetic retinopathy is denied.


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


